DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
 
Response to Amendment
	The amendment filed 02/07/2022 has been entered.   Claims 1-5 and 7-20 remain pending.  Claims 9-17 were previously withdrawn.

Specification
The disclosure is objected to because of the following informalities: on page 10, line 6, “1-methyl-2-pyrrolidinone” should be “1-methyl-2-pyrrolidone”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the instant claim recites “said low molecular weight functional chain transfer agents have molecular weights of less than 20,000 g/mol”.  It is unknown the molecular weight refers to the weight average molecular weight as recited in claim 1.  Therefore, this limitation in claim 5 does not further limit claim.  On the other hand, it is unknown whether the molecular weight as recited in claim 5 is number average molecular weight, viscosity molecular weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi (WO 2013/111822 A1, See English equivalent of US 2015/0017532 A1 for citation) in Abusleme (US 6,103,843).
Regarding claims 1-5 and 19, Iguchi discloses a fluoropolymer including a polymerization unit based on vinylidene fluoride [0014].  Iguchi discloses chain transfer agents including acetic acid esters such as ethyl acetate or butyl acetate as well as alcohols such as methanol or ethanol (Ethyl acetate, butyl acetate, methanol and ethanol are low molecular weight functional chain transfer agents comprising functional groups such as hydroxyl or ester group 
	However, Iguchi does not disclose 0.1 to 25 wt% of residual low molecular weight functional chain transfer agent, based on the total amount of monomer.  Abusleme teaches chain transfer agents such as esters or aliphatic alcohols having 3 to 10 carbon atoms are in the amount of 0.01 to 30 wt% with respect to the total amount of monomers introduced into the reactor which overlaps the claimed range and would be expected to have similar properties (C7/L28-50).  Iguchi is concerned with (co)polymerization process of monomers for obtaining polymers containing hydrogen and fluorine (C1/L6-8).  Iguchi and Abusleme are analogous art concerned with the same field of endeavor, namely the polymerization of fluoropolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention adjust the amount of the chain transfer within the amount as per the teachings of Abusleme, and the motivation to do so would have been as Abusleme suggests adjust the molecular weight of the polymer (C7/L58-50).    
	Regarding the overlapping range, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 
Regarding claim 7, Iguchi discloses the polymer includes PVDF (polyvinylidene fluoride) homopolymer or copolymer comprising VDF and another polymerization unit such as vinyl fluoride, trifluoroethylene, hexafluoropropylene, or 2,3,3,3-tetrafluoropropene [0078-0079]. 
	Regarding claim 8, Iguchi discloses the amount of the other polymerization unit is at most 5 mol% relative to the amount of all the polymerization units [0083].  It would be expected at the higher part of the range, the wt% of the other polymerization unit would overlap the claimed range.

	
Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Voet, “Well-Defined Copolymers Based on Poly(vinylidene fluoride): From Preparation and Phase Separation to Application”, Journal of Polymer Science, Part A: Polymer Chemistry 2014, 52, 2861-2877.  In Table 1, an overview of literature concerning the preparation of PVDF-Containing Block Copolymers is provided.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767